Citation Nr: 0125250	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  97-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for memory loss.

5.  Whether the veteran perfected an appeal of the denial of 
entitlement to service connection for right otitis media.

6.  Whether the veteran perfected an appeal of the denial of 
entitlement to service connection for bilateral eustachian 
tube dysfunction.

7.  Whether the veteran perfected an appeal of the denial of 
entitlement to service connection for hypertension.

8.  Entitlement to a disability rating in excess of 10 
percent for service-connected lumbosacral disc disease at L4-
L5, on appeal from the initial grant of service connection.

9.  Entitlement to a compensable disability rating for 
service-connected reflux esophagitis, to include a hiatal 
hernia, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1980 and from June 1984 to February 1994.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from January 1995 and March 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In January 1995, the RO granted service connection for 
lumbosacral disc degeneration at L4-L5, evaluated as 10 
percent disabling, and for reflux esophagitis, evaluated as 
noncompensable, each from March 1, 1994.  The RO also denied 
service connection for bilateral shoulder and knee 
disabilities, right otitis media, bilateral eustachian tube 
dysfunction, hypertension, temporomandibular joint (TMJ) 
dysfunction, a hiatal hernia, and memory loss.  

By means of a March 1996 rating decision, the RO denied 
service connection for hepatitis C and recharacterized the 
veteran's gastrointestinal disorder as reflux esophagitis, to 
include a hiatal hernia.  The noncompensable disability 
rating was continued.  In December 1996, the RO also granted 
service connection for bilateral TMJ dysfunction.  The RO's 
actions granting service connection for a hiatal hernia and 
TMJ were full grants of the benefits sought, and there is no 
longer an outstanding issue of fact or law pertaining to 
these claims.
 
In September 1999, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  Additional evidence was 
associated with the claims file at that time of the hearing, 
and the veteran waived RO consideration of this evidence.  
See 38 C.F.R. § 20.1304(c) (2001).    

In April 2001, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2001).  In conformance with 38 C.F.R. § 
20.903 (2001), the veteran and his representative were 
notified at the time the VHA opinion was initially sought by 
means of an April 2001 letter.  After the opinion was 
received at the Board, in August 2001 the representative was 
provided a copy and 60 days to submit any additional evidence 
or argument in response to the opinion.  The representative 
submitted a written statement to the Board later that month.  

The issues of entitlement to service connection for a 
bilateral knee and shoulder disabilities; whether the veteran 
perfected an appeal of the denials of entitlement to service 
connection for right otitis media, bilateral eustachian tube 
dysfunction, and hypertension; entitlement to a higher rating 
for service-connected lumbosacral disc disease at L4-L5; and 
entitlement to a higher rating for service-connected reflux 
esophagitis, to include a hiatal hernia, are the subject of 
the Remand immediately following this decision.  

The veteran has also claimed entitlement to a total 
disability rating for unemployment purposes based upon 
individual unemployability (TDIU).  See Transcript of 
personal hearing, dated September 21, 1999.  This claim has 
not yet been adjudicated by the RO, and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having hepatitis C 
that has been attributed to his active service.

2.  On September 21, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal for service 
connection for memory loss was requested.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  

2.  The criteria for withdrawal of a substantive appeal by 
the appellant for the claim for service connection for memory 
loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hepatitis C

A.  Factual background

A September 1991 statement from a private blood bank 
indicated that blood donated by the veteran in September 1991 
may contain an antibody for hepatitis C.  An October 3, 1991, 
service department laboratory report indicated that a serum 
specimen showed that ALT (alanine transaminase) was high.  An 
October 9, 1991, service department laboratory report 
indicated that a serum specimen was negative or normal for 
ANTI-HCV.  An October 2, 1992, service department laboratory 
report indicated that a serum specimen showed that AST 
(aspartate transaminase) and ALT were high, and an October 
23, 1992, report indicated that ALT was high.  The January 
1994 medical history at discharge from service indicated that 
tests detected an elevated enzyme but did not verify 
hepatitis.  

VA treatment records dated in August 1995 revealed a 
provisional diagnosis of hepatitis C with abnormal liver 
function tests (LFT).  Tests were positive for hepatitis C 
antibody and AST was 53 and ALT 123 in August 1995.  In 
September 1995, the veteran was seen by hepatology for 
hepatitis C.  The diagnosis was hepatitis C with history of 
alcohol use.  The veteran was hospitalized in October 1995 at 
a VA medical facility for a liver biopsy and hepatitis C was 
diagnosed.

In April 2001, the Board deemed that additional medical 
expertise was needed to render an equitable disposition in 
this case and requested a medical opinion from the VHA 
concerning to whether it was at least as likely as not that 
the veteran became infected with hepatitis C during service.

In May 2001, the VHA physician, the chief of 
gastroenterology, provided an expert medical opinion in 
response to the specific Board request.  The physician 
stated:

The veteran served on active duty from March 
1974 to March 1980 and from June 1984 to 
February 1994.  On September 1991, a statement 
from a private blood bank indicates that the 
blood donated by the veteran in September 1991, 
may contain an antibody for Hepatitis C.  In 
October of 1991, a lab report indicates an ALT 
of 77, an AST of 34 (normal) and a GGT of 37.  
The Hepatitis C antibody test was negative.  It 
does mention that this veteran had alcohol use.  
Even though the elevation in ALT could be from 
alcohol, the other labs point to the fact that 
it was not due to alcohol.  The patient had a 
normal GGT and AST, which is the usual lab that 
would be elevated in alcohol use.  Also, the 
fact that ALT is elevated more than AST points 
to the fact that this was probably due to a 
disease other than alcohol use.

This patient also had labs drawn on 10/2/1992, 
which shows an ALT of 66, an AST of 44 and a GGT 
of 35.  Again, these labs are not compatible 
totally with alcohol use alone.  Both of the two 
labs mentioned in 1991 and 1992 are compatible 
with chronic Hepatitis C.  

In 1995, after the veteran was discharged from 
service, a Hepatitis C antibody test was found 
to be positive, and a liver biopsy done 
subsequently showed bridging fibrosis.

Conclusions:  It is definitely at least as 
likely as not that the veteran became infected 
with Hepatitis C during service.

Discussion:  This patient had elevated liver 
enzymes during service.  This is documented on 
at least two occasions, once in 1991 and again 
in 1992.  Those elevations in liver enzymes are 
not completely explained by alcohol use alone.  
In fact, the AST and GOT being normal, points to 
the fact that these elevations were probably 
from chronic Hepatitis C and not alcohol use.  
Further, the Hepatitis C tests done by the blood 
bank state that there is a possibility that he 
could have had Hepatitis C at that time.  The 
test for Hepatitis C antibodies was not perfect 
in 1991.  He had two tests done for Hepatitis C 
in 1991.  One showed that it was probably 
positive and the other one was negative.  
Subsequently, he had another Hepatitis C 
antibody test in 1995, which was positive.  The 
Hepatitis C antibody test used in 1991 was of 
the first generation type.  The ones used in 
1995 are the second-generation Hepatitis C 
antibody test.  This is the reason he was 
positive in 1995 and had conflicting results in 
1991.

It appears to me that this veteran had chronic 
hepatitis C during his service years.  It is 
unfortunate that we cannot be certain about the 
Hepatitis C antibody test in 1991.


B.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Since there is sufficient medical evidence of 
record to grant the veteran's claim, further development is 
not needed.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, the medical evidence establishes that the veteran 
currently has hepatitis C.  In addition, the record reflects 
competent medical evidence, the VHA physician's opinion, that 
the veteran became infected with chronic hepatitis C during 
service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions).  The opinion was based upon review of the 
claims file, and the physician provided a detailed rationale 
for his conclusion.  There is no medical evidence of record 
refuting this opinion.  Accordingly, the evidence in this 
case supports the claim for service connection for hepatitis 
C.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  


II.  Service connection for memory loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(a), (b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

In January 1995, the RO denied service connection for memory 
loss.  The veteran perfected an appeal of the RO's decision 
to the Board.  However, in a signed statement received at the 
Board on September 21, 1999, he stated that he was officially 
withdrawing the issue of service connection for memory loss.  
The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for hepatitis C is granted.

The veteran having withdrawn his appeal, the claim for 
service connection for memory loss is dismissed.


REMAND

Whether the veteran perfected an appeal of the denial of 
entitlement to service connection for right otitis media, 
bilateral eustachian tube dysfunction, and hypertension

Appellate review of the veteran's claims at this time would 
be premature.  In a letter dated March 22, 2000, the Board 
notified him that it was raising the issue of the adequacy of 
the allegations in the substantive appeal with regard to the 
claims for service connection for right otitis media, 
bilateral eustachian tube dysfunction, and hypertension.  The 
veteran was advised that he had 60 days in which to present 
argument or to request a hearing on the issue of adequacy of 
the substantive appeal.
On April 25, 2000, he requested a hearing before a member of 
the Board at the RO.  Accordingly, while the Board sincerely 
regrets the delay, in order to afford the veteran due process 
the case must be remanded to the RO for an appropriate 
hearing to be scheduled.


Service connection for bilateral shoulder and knee 
disabilities

A remand is required for compliance with the notice and duty 
to assist provisions contained in the VCAA, including the 
need to conduct an examination.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.

The veteran maintains that he has shoulder and knee 
disabilities that were incurred during active service.  
Service medical records disclose diagnoses of right shoulder 
sprain in 1975, subacromial impingement of the right shoulder 
and chondromalacia of the knees in 1976, possible sprain of 
the left shoulder and status post left shoulder dislocation 
spontaneous reduction in 1984, ligament damage to left 
shoulder in 1987, left shoulder dislocation in 1989, and 
degenerative joint disease of the knees (with negative x-
rays) in 1994.  The veteran was also diagnosed as having 
suspect chondromalacia of the knees in March 1994 at MacDill 
Air Force Base following his separation from service.  

The veteran underwent VA examinations in April and May 1994.  
There was no abnormal limitation of motion of the upper or 
lower extremities, clinical evidence of atrophy or muscle 
weakness, or swelling of any joint.  Pertinent diagnoses 
included history of bilateral shoulder pain with minimal 
physical findings, moderately symptomatic, and history of 
painful knees with no physical findings, moderately 
symptomatic.  The examiner's diagnoses are confusing, in that 
it is unclear if the veteran suffers from shoulder and knee 
disorders.  Physical examination was essentially negative; 
however, the veteran was described as moderately symptomatic.  

In light of the veteran's consistent in-service shoulder and 
knee complaints and the inconclusive diagnoses rendered on VA 
examination in 1994, the veteran should be afforded a VA 
orthopedic examination in order to obtain an opinion as to 
whether it is at least as likely as not that any current 
shoulder or knee disability had its onset during active 
service or is related to any in-service disease or injury.  
See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).


Entitlement to a disability rating in excess of 10 percent 
for service-connected lumbosacral disc disease at L4-L5, on 
appeal from the initial grant of service connection; 
Entitlement to a compensable disability rating for service-
connected reflux esophagitis, to include a hiatal hernia, on 
appeal from the initial grant of service connection.

Since this appeal is from the initial ratings assigned to 
disabilities upon awarding service connection, consistent 
with the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  These claims are on appeal from the initial ratings 
assigned from 1994; therefore, all evidence from 1994 to the 
present must be considered in determining the appropriate 
ratings, including in "staged ratings" for the veteran's 
disabilities.  

The claims file shows that the veteran received treatment at 
the Orlando VA Medical Center (VAMC) as early as March 1994 
and at the Bay Pines VAMC as early as July 1994.  Only VA 
treatment records dated from March 1995 to September 1996 are 
currently of record.  Accordingly, the RO should ensure that 
all of the veteran's VA treatment records have been 
associated with the claims file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claims.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A(c) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

Finally, although the veteran underwent VA examinations in 
1994 and 1996, to ensure that the duty to assist him has been 
fulfilled, he should be afforded additional VA examinations 
after all his treatment records have been obtained, and the 
examiners should be provided access to the claims file.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to provide the names, 
addresses, approximate dates of 
treatment, and appropriate releases for 
the treatment records of all private care 
providers who treated him for any 
shoulder or knee problems and for his 
service-connected low back and 
gastrointestinal problems since his 
separation from service to the present 
(including, but not limited to, Paul M. 
Keller, M.D. at Atlantic Orthopedic 
Group).

2.  Ask the veteran to provide the names 
of any VA medical facilities at which he 
received treatment or evaluation for any 
knee or shoulder problems and for his 
service-connected low back and 
gastrointestinal problems from March 1994 
to March 1995 and from September 1996 to 
the present and any military medical 
facilities at which he received treatment 
for these conditions from 1999 to the 
present (including, but not limited to 
MacDill and Patrick Air Force Base 
hospitals), and the approximate dates of 
such treatment.

3.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
and military treatment records of which he 
provides adequate identifying information.  
Specifically, obtain the veteran's 
treatment records from the Bay Pines and 
Orlando VAMCs dated from March 1994 to 
March 1995.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001). 

5.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA orthopedic examination.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.

The examiner should state whether or not 
the veteran has current shoulder and knee 
disorders, and if present, provide accurate 
diagnoses.  The examiner should also 
provide an opinion as to the date of onset 
and etiology of these conditions.  Is it at 
least as likely as not that any current 
shoulder or knee disorder had its onset 
during active service or is related to any 
in-service disease or injury?

The examiner also should identify all 
residuals attributable to the veteran's 
service-connected lumbosacral disc 
disease, L4-L5.  The examiner should 
report the range of motion measurements 
for the lumbar spine in degrees, and 
should also indicate what would be the 
normal range of motion for the lumbar 
spine.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any muscle spasm of the low back on 
extreme forward bending; loss of lateral 
spine motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  The examiner should 
state, if possible, the frequency of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2001).

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

6.  Schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to his 
service-connected reflux esophagitis and 
hiatal hernia.  Is there persistently 
recurring epigastric distress with 
dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or 
shoulder pain; or symptoms of pain, 
vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia?  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2001).  The examiner should 
also state whether there is any 
stricture of the esophagus, and if so, 
to what degree. 38 C.F.R. § 4.114, 
Diagnostic Code 7203 (2001).

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2001);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claims.

9.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Review the evidence of record at 
the time of the 1995 rating decision that 
was considered in assigning the original 
disability ratings for the veteran's 
service-connected low back and 
gastrointestinal disabilities, then 
consider all the evidence of record to 
determine whether the facts show that he 
was entitled to a higher disability 
rating for either disability at any 
period of time since his separation from 
service.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

10.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

11.  Finally, schedule the veteran for a 
hearing before a traveling member of the 
Board in accordance with applicable law, 
to address only the issues of whether he 
perfected an appeal of the denials of 
entitlement to service connection for 
right otitis media, bilateral eustachian 
tube dysfunction, and hypertension. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



